DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of invention I (corresponding to Claims 1-6 and 12-17) in the reply filed on 20 October 2020 is acknowledged.
Claims 7-11 and 18-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2020. 

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both an authentication system in Figure 1 and a computing environment in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 
The drawings are objected to because they include informalities.  More specifically, in Figure 5, step 506, it appears that “registration initialization message” should read “registration request message” for consistency with the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it includes informalities.  In line 4, the phrase “amount of transaction” is grammatically unclear and not in clear idiomatic English.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 3, line 3, it appears that an article (e.g. “the”) should be inserted before “user’s”.  In paragraph 5, lines 2-3, the phrase “transaction… is increased” is grammatically unclear and not in proper idiomatic English.  In paragraph 15, line 1, “a anon-face-to-face” should read “a non-face-to-face”.  In paragraph 37, line 2, “to” should be inserted after “according”.  In paragraph 55, line 1, and paragraph 56, line 1, it appears that the references to “token generator 100” should instead use reference numeral 110.  See also paragraph 63, line 2.  In paragraph 64, line 2, it appears that an article (e.g. “a”) should be inserted before “watermark”.  In paragraph 66, lines 2-3, it is not grammatically clear what the phrase “among one or more authentication devices” is intended to modify.  In paragraph 76, line 3, the abbreviations SE, eSE, USIM, and MSD are used without having been defined or written out in full.  In paragraph 89, line 1, “toke” should read “token”.  In paragraph 90, lines 2-3, the abbreviations SE, eSE, USIM, and MSD are used without having been defined or written out in full.  In paragraph 92, line 3, it appears that an article (e.g. “a” or “the”) should be inserted before “user’s”.  In paragraph 99, line 1, reference is made to “user terminal 400”; however, reference numeral 400 previously referred to the user, whereas the terminal is 
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “to generate a pair of public key and private key by performing authentication of the user using biometric information” in lines 2-3.  It is not clear how performing biometric authentication would result in generating a key pair.  That is, it is not clear how the authentication of biometric information would actually generate the public and private keys.
Claim 12 recites “receiving a registration request message for requesting registration information to be registered in a biometric authentication server that performs biometric information-based authentication from the non-face-to-face authentication service server” in lines 8-10.  Due to the long string of prepositional phrases, it is not clear grammatically what the phrase “from the non-face-to-face 
Claim 15 recites “generating a pair of public key and private key by performing authentication of the user using biometric information” in lines 2-3.  It is not clear how performing biometric authentication would result in generating a key pair.  That is, it is not clear how the authentication of biometric information would actually generate the public and private keys.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun, US Patent Application Publication 2020/0128008.
In reference to Claim 12, Sun discloses a method that includes generating a token using identification information (see paragraph 0081); transmitting a registration initialization message including the identification information to a non-face-to-face authentication service server (see Figure 4A, register information packet request; see also Figure 2, step 220, paragraph 0067); receiving an authentication target data request message (Figure 2, step 230; paragraphs 0073-0077); receiving a registration request message requesting registration information to be registered in a biometric authentication server (see Figure 4A, registration information response packet; see also Figure 2, step 240; paragraph 0078); receiving authentication target data input by a user (Figure 4A, local biometric authentication; Figure 2, steps 230-240); encrypting the authentication target data using the token (see paragraph 0085); performing authentication of the user and generating registration information (Figure 2, steps 240-250; paragraphs 0084-0091); transmitting the encrypted authentication target data and a registration response message to the non-face-to-face authentication service server (Figure 4B, registration request packet; Figure 2, steps 240-250; paragraphs 0084-
In reference to Claim 13, Sun further discloses a verification value included in the registration request and response messages (paragraphs 0078, 0080).
In reference to Claim 14, Sun further discloses generating an authentication template using a feature and storing the token or template (paragraphs 0073-0074, 0077-0082).
In reference to Claim 15, Sun further discloses generating a public/private key pair and performing authentication of the biometric information (paragraphs 0062, 0067).
In reference to Claims 16 and 17, Sun further discloses a hash of user identification information or terminal identification information (see paragraph 0062, 0069, for example, identification information; paragraph 0081, digest is another term for hash).

Claims 1-6 are directed to terminals having functionality corresponding substantially to the methods of Claims 12-17, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forrest, US Patent 7302583, discloses a method for storing and decrypting biometric templates.
Norita et al, US Patent 7925060, discloses biometric non-face-to-face authentication.
Asano, US Patent 8321672, discloses a system that uses encrypted biometric templates.
Beatson et al, US Patent 8842887, discloses a system that uses encrypted biometric templates.
Short, III et al, US Patent 9521130, discloses a system that includes biometric authentication and hashes corresponding to a user name.
Minter et al, US Patent 9544308, discloses a system for authentication in non-face-to-face transactions.
Kamal, US Patent 10404464, discloses a method for secure FIDO authentication using a biometric template.
Takahashi, US Patent 10680808, discloses a biometric authentication and encryption system including FIDO.
Goldthwaite et al, US Patent Application Publication 2004/0019564, discloses a system for authentication in non-face-to-face transactions.
Voltz, US Patent Application Publication 2013/0226813, discloses a system using biometric authentication and hash validation.


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492